       Case 3:18-cv-02482-L-JLB Document 3 Filed 11/01/18 PageID.18 Page 1 of 2



 1 Ronald L.M. Goldman, Esq (SBN 33422)
 2       rgoldman@baumhedlundlaw.com
   Timothy Loranger, Esq (SBN 225422)
 3       tloranger@baumhedlundlaw.com
 4 Clay Robbins, III, Esq. (SBN 101275)
         crobbins@baumhedlundlaw.com
 5 BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
 6 10940 Wilshire Blvd, 17 Floor
                            th

   Telephone: (310) 207-3233
 7 Facsimile: (310) 820-7444
 8
     Attorneys for Plaintiffs
 9
10                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
11
12
   SAMUEL KOONTZ, ANTHONY                  )      Case No. 18-cv-2482-L-JLB
13 ROMERO, NICHOLAS AMRIEN                 )
14 and TAGEN SCHMIDT                       )      DOE #1 AMENDMENT TO
                                           )      COMPLAINT FOR DAMAGES
15 Plaintiffs,                             )
16                                         )
   v.                                      )
17                                         )
18 SAN DIEGO GAS & ELECTRIC                )
   CO., SOUTHERN CALIFORNIA                )
19 GAS COMPANY, SAN DIEGO                  )
20 PIPELINE COMPANY and DOES               )
   1-100, Inclusive,                       )
21                                         )
22 Defendants.                             )
23         Upon the filing of the complaint, plaintiffs, being ignorant of the true name
24
     of the defendant and having designated the defendant in the complaint by the
25
26 fictitious name of DOE #1, and having discovered the true name of the defendant
27
28

                                       1
                         DOE #1 AMENDMENT TO COMPLAINT
       Case 3:18-cv-02482-L-JLB Document 3 Filed 11/01/18 PageID.19 Page 2 of 2



 1 to be KINDER MORGAN G.P., INC., amend the complaint by substituting the
 2
     true name for the fictitious name wherever it appears in the complaint.
 3
 4
 5                                  BAUM HEDLUND ARISTEI & GOLDMAN, P.C.
 6
     DATED: November 1, 2018
 7                                        s/ Timothy A. Loranger
 8                                     By ___________________________________
                                          CLAY ROBBINS III
 9                                        RONALD L.M. GOLDMAN
10                                        TIMOTHY A. LORANGER
                                          Attorney for Plaintiffs SAMUEL
11                                        KOONTZ, ANTHONY ROMERO,
12                                        NICHOLAS AMRIEN and TAGEN
                                          SCHMIDT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
                        DOE #1 AMENDMENT TO COMPLAINT
